Exhibit 10.5
 


 
Pacific Ethanol, Inc.
400 Capitol Mall, Suite 2060
Sacramento, CA  95814


March 27, 2008




Lyles United, LLC
1210 West Olive Avenue
Fresno, CA  93728
 
 
Re:
Dividend Rights

 
Ladies and Gentlemen:
 
This side letter agreement (the “Letter Agreement”) is provided with reference
to that certain Securities Purchase Agreement (the “Securities Purchase
Agreement”) dated March 18, 2008, by and between Pacific Ethanol, Inc., a
Delaware corporation (the “Company”), and Lyles United, LLC, a Delaware limited
liability company (the “Purchaser”), with reference to the Company’s Certificate
of Designations, Powers, Preferences, and Rights of the Series B Cumulative
Convertible Preferred Stock (the “Series B Certificate of Designations”) with
respect to its Series B Cumulative Convertible Preferred Stock, $.001 par value
per share (the “Series B Preferred Stock”), and with reference to the Company’s
Certificate of Designations, Powers, Preferences, and Rights of the Series A
Cumulative Redeemable Convertible Preferred Stock (the “Series A Certificate of
Designations”) with respect to its Series A Cumulative Redeemable Convertible
Preferred Stock, $.001 par value per share (the “Series A Preferred
Stock”).  Capitalized terms not defined herein shall have the respective
meanings given to such terms in the Securities Purchase Agreement.
 
In connection with the closing of the transactions contemplated by the
Securities Purchase Agreement and in furtherance thereof, the Company desires to
waive certain rights held by the Company and set forth in the Series B
Certificate of Designations in favor of the Purchaser, in its capacity as the
sole holder of all of the Company’s outstanding shares of Series B Preferred
Stock.
 
In consideration of the mutual covenants herein contained, and for other
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
 
1. Waiver of Series B PIK Right.  The Company hereby expressly waives its right
under Section 3(a) of the Series B Certificate of Designations to pay any
dividends due and payable to the Purchaser as a holder of Series B Preferred
Stock in shares of Series B Preferred Stock (the “Series B PIK Right”).  The
Company hereby covenants that it shall not, without the prior written consent of
the Purchaser, exercise or attempt to exercise the Series B PIK Right provided
for in Section 3(a) of the Series B Certificate of Designations at any time
following the date of this Letter Agreement.  In connection with waiving its
Series B PIK Right, the Company hereby acknowledges to the Purchaser that the
Company has, concurrently with the execution of this Letter Agreement, entered
into that certain Series A Preferred Stockholder Consent and Waiver dated the
date hereof with Cascade Investment, L.L.C., a Washington limited liability
company (“Cascade”), whereby the Company has agreed, among other things, to
waive its right under Section 3(a) of the Series A Certificate of Designations
to pay any dividends due and payable to Cascade as a holder of Series A
Preferred Stock in shares of Series A Preferred Stock.
 
 

--------------------------------------------------------------------------------


 

Lyles United, LLC
March 27, 2008
Page 2

 
2. Full Force and Effect.  Except as otherwise provided herein, the Series B
Certificate of Designations shall remain unchanged and in full force and
effect.  Except as expressly set forth above, nothing in this Letter Agreement
shall be construed as a waiver of any rights of any of the parties to this
Letter Agreement under the Series B Certificate of Designations.
 
In witness whereof, the parties have executed this Letter Agreement as of March
27, 2008.
 



 
PACIFIC ETHANOL, INC.
         
By:      /s/ NEIL M. KOEHLER                                   
 
   Neil M. Koehler, President and CEO
     
LYLES UNITED, LLC
         
By:      /s/ WILLIAM M. LYLES IV                              
 
   William M. Lyles IV, Vice President


